Citation Nr: 1504122	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-27 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to educational assistance under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 2004 to
January 2005.  In addition, she served a period of active duty for special work (ADSW) from July 2, 2009, to September 21, 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Processing Center Office in Atlanta, Georgia.

The Veteran appeared at a hearing before the a Veterans Law Judge in
August 2011.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.

The claim was remanded by the Board for additional development in November 2013.  The matter again is before the Board.

After the matter was returned to the Board, the Veteran was informed in a December 2014 letter that the individual who conducted her August 2011 hearing was no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing.  See 38 C.F.R. § 20.707 (2014).  The claims file does not indicate that the Veteran responded within the period of time delineated in the December 2014 letter.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2014).

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.



FINDING OF FACT

Affording the Veteran the benefit of the doubt, she had 30 days of continuous active service for Chapter 33 education benefits purposes, was honorably discharged for a service-connected disability, and is otherwise eligible for Chapter 33 education benefits.


CONCLUSION OF LAW

Entitlement to educational assistance under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill) is warranted.  38 U.S.C.A. §§ 3011, 3012, 3311, 3312 (West 2014); 38 C.F.R. §§ 21.4020, 21.9505, 21.9520, 21.9550 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Post-9/11 GI Bill was enacted under Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  Pertinent VA regulations provide that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001 if he or she satisfies certain requirements.  One of those requirements is that the individual serve a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service, is discharged or released from service for a medical condition that preexisted such service and is not determined to be service-connected; a hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 C.F.R. § 21.9520(a) (2014).  Alternatively, the individual may establish eligibility if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).

The Veteran concedes that she does not meet the requirements of subsection (a), in that she did not have 90 aggregate days of qualifying service.  The Veteran's 6 months of ACDUTRA service is specifically excluded from "active duty" service for Chapter 33 benefits purposes.  See 38 U.S.C.A. §§ 3002(6), 3301(1) (West 2014); 38 C.F.R. § 21.9505(1), (2)(iii) (2014).  

The Veteran had an additional 89 consecutive days of service from July 2, 2009, to September 21, 2009, that has been categorized as ADSW.  According to VA's Adjudication Procedure Manual, duties performed under ADSW may be for operational, support, or training purposes.  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not ACDUTRA.  DoD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1MR, Part III, Subpart v, 4.C.16.i, Note.

As to whether the ADSW service constitutes the "active duty" requirement for Chapter 33 benefits purposes, the Board notes potential ambiguity in the record.  The Veteran reported during her August 2011 Board hearing that her ADSW involved discharging service members who were no longer active in the Reserves.  This report suggests that her service did not involve training; however, there is no DD 214 for the period and the documents of record do not establish one way or the other the type of duties involved in the ADSW service period.  The August 2014 Supplemental Statement of the Case (SSOC) did not make a finding as to the type of service involved in the ADSW or identify the specific statute in Chapter 10 authorizing the ADSW call-up, as directed by the Board's November 2013 remand.  That said, the August 2014 SSOC clearly found the ADSW service to constitute qualifying active duty service for Chapter 33 benefits purposes.  Given the August 2014 SSOC's findings and the Veteran's representations as to the type of service made during the August 2011 hearing, the Board will presume that the ADSW service constitutes qualifying active duty service for Chapter 33 benefits purposes.

As noted above, the Veteran does not meet the requirements of 90 days aggregate service under 38 C.F.R. § 21.9520(a); therefore, the critical question is whether she meets the requirements of subsection (b), that is, 30 days of continuous service and, after completion of such service, discharge under other than dishonorable conditions due to a service-connected disability

The claims file includes an October 2009 Order, number 09-281-00006, indicating that the Veteran was discharged, effective October 17, 2009, and that the type of discharge was honorable.  The basis for this discharge was explained in an October 2009 Department of the Army Memorandum with the subject titled, "Notification of Medical Unfitness for Retention...".  The Memorandum indicated that medical evaluation had shown the Veteran to be medically disqualified for continued service in the U.S. Army Reserve and referenced a Memorandum from the "RSC Surgeon's Office."  The referenced August 2009 Memorandum from the Command Surgeon indicated that the Veteran did not meet the medical retention requirements due to exertional compartment syndrome of the right and left lower legs and diabetes mellitus.  After separation from service, the Veteran brought claims for entitlement to service connection for these disabilities and in an August 2009 rating decision entitlement to service connection was granted for right and left tibial stress fracture also claimed as bilateral lower extremity pain with separate 10 percent ratings assigned, effective August 8, 2008.  The August 2009 rating decision found that the current bilateral lower extremity disabilities were related to in-service January 2005 stress fractures of the bilateral tibia and fibula.  In addition, medical records showed ongoing treatment for anterior cruciate ligament compartment syndrome and bilateral tibial pain.  Based on the foregoing and affording the Veteran the benefit of the doubt, the Board finds that she was honorably separated from service due to service-connected bilateral lower extremity disabilities.  (The Board also notes that an ongoing claim for entitlement to service connection for diabetes mellitus, the other basis for her separation from service, remains in appellate status following a November 2013 remand of the claim by the Board.)

Thus, the Veteran meets the basic eligibility requirements for Chapter 33 education benefits under 38 C.F.R. § 21.9520.  Otherwise, the regulations provide that an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. chapter 33.  38 C.F.R. § 21.9550 (2014).  Under subsection (b)(1) of that regulation an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30 (including any months of chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  VA regulations also provide a limit on training under two or more programs and the aggregate period for which any person may receive assistance under chapter 30 and chapter 33 may not exceed 48 months (or the part-time equivalent).  38 CFR § 21.4020 (2014).

The claims file includes a March 2010 Application for VA Education Benefits in which the Veteran requested Chapter 33 education benefits in lieu of Chapter 1606 - Montgomery GI Bill benefits.  In addition, there is a May 2013 RO determination that the Veteran is no longer eligible for Chapter 1606 - Montgomery GI Bill benefits.  The Board finds it significant that this denial was not due to the Veteran exhausting her available educational benefits, but due to her separation from Reserve service.  The record also includes email correspondence from VA's GI Bill customer assistance division indicating that she appeared to be eligible for Chapter 33 education benefits at the 50 percent level, but that she currently was receiving benefits transferred from her spouse at the 100 percent level.  Although the claims file does not include a complete accounting of the education benefits utilized by the Veteran to this point, the evidence demonstrates that some amount of her educational assistance (or its equivalent in part-time educational assistance) to which she is eligible under Chapter 33 remains unused.  As such, the Board finds that entitlement to Chapter 33 education benefits is warranted.



ORDER

Entitlement to educational assistance under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill) is granted, subject to the laws and regulations controlling the award of education benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


